DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 11/24/2020 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

	Claim Objections
Claim 16 is objected to because of the following informalities:  line 6 should read “the distal end of the tubular member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-8, 10-11, 15, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 8 recite(s) “the continuous structure”. There is insufficient antecedent basis for this/these limitation(s) within the claim. As best understood from Applicant’s specification “the continuous structure” is a reference to the “elongated non-elastic tether” of claim 1 and will be interpreted as such for the purposes of compact prosecution.
Claims 4-7 recite(s) “the continuous non-elastic structure”. There is insufficient antecedent basis for this/these limitation(s) within the claim. As best understood from Applicant’s specification “the continuous structure non-elastic structure” is a reference to the “elongated non-elastic tether” of claim 1 and will be interpreted as such for the purposes of compact prosecution.
Claims 8, 10-11 and 15 recite(s) “the connector”. There is insufficient antecedent basis for this/these limitation(s) within the claim.
Claim 17 recite(s) “the continuous structure”. There is insufficient antecedent basis for this/these limitation(s) within the claim. As best understood from Applicant’s specification “the continuous structure” is a reference to the “elongated non-elastic tether” of claim 1 and will be interpreted as such for the purposes of compact prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al. (US 5,195,968) in view of Roychowdhury et al. (US 2002/0103473 A1).
In regards to claim 1:
Lundquist teaches, a device comprising: a flexible tubular member (See annotated Fig. 7-8 below, Fig. 7 element 320) having a proximal end (Fig. 10 element 330), a distal end (Fig. 7 element 340), and channel extending substantially between the proximal end and the distal end (see annotated Fig. 7-8 below, channel houses elements 360 and 370 from distal to proximal ends); a stiffening sleeve positioned at the distal end of the tubular member to provide stiffness thereto (See annotated Fig. 7-8 below. considered a sleeve as it partially covers element 350 end. Would increase stiffness due to the increased thickness provided.); and an elongated non-elastic tether (Fig. 7 elements 370 and 360) situated within the channel of the tubular member and secured at one end to the distal end of the member (Fig. 8 elements 380 and 390. Col 71-8 “The steering wires 360 and 370 are attached to the distal end of the lead string 350 by solder, adhesive, spot welds or the like, such as at welds 380 and 390” considered secured at one end to the distal end of the member through elements 380/390, 350 and the stiffening sleeve), such that when the tether is held in tension, the tether acts to minimize the tubular member from deviating from a neutral state (Fig 7 elements 370 and 360 are considered fully capable of minimizing the tubular members deviation from a neutral state when held in tension as they are “steering wires” designed to hold whichever position, within their range of motion, the operator chooses to hold them in. Elements 370 and 360 considered to always be under a minimum balanced tension when the device position is held, and will move the tubular member right or left when the tensions between elements 360 and 370 are imbalanced. Col 8:15-20 “wherein rearward tension is placed on the steering wire 370 (represented by the right-facing arrow)”).

    PNG
    media_image1.png
    350
    456
    media_image1.png
    Greyscale
 
Lundquist does not appear to explicitly teach the removable procedural tool as claimed. Roychowdhury teaches, a removable procedural tool can be attached to the tubular member (Figs. 1-2 element 14, 16, 22, 18, and 20. Para. 43” Intermediate tube 16 also includes a vent hole 22 positioned adjacent to or proximal of the annular ring(s) 18. A shaft marker 20 is provided on the distal end of the elongate shaft 12 to indicate that the vent hole 22 is properly positioned. The vent hole 22 is sealed in this position to close the vent path and define an inflation path. The inflation path is defined through the lumen 26 (not visible) of the elongate shaft 12 to the interior 28 (not visible) of the inflatable balloon 14. Accordingly, the balloon 14 may be inflated by connecting a fluid source (not shown) to a removable hub 100 (illustrated in FIG. 18) connected to the proximal end of the elongate shaft 12”. Proximal in this reference is understood to be the treatment end as demonstrated by Fig. 1 element 22 adjacent to element 18 and Fig. 2 element 22 proximal to element 18)
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the catheter taught by Lundquist to include a removable procedural tool as taught by Roychowdhury. This would have been motivated by increasing the number of treatments the device of Lundquist could perform.
In regards to claim 2:
The device of claim 1, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist teaches, wherein the tubular member is a catheter (Abstract “The steering shaft is adapted for insertion into a lumen of a catheter for use in guiding the distal end of the catheter”, para. 2 “This invention relates to a steering mechanism for use with medical catheters or other devices which need to be positioned in difficult locations.”)
In regards to claim 3:
The device of claim 1, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist teaches, wherein the continuous structure (Fig. 7 elements 370 and 360) is coupled to the proximal end (Figs. 8-9, elements 370 and 380 considered coupled to proximal end via elements 530, 510, 420 and 450) and the distal end of the tubular member (coupled to tubular member through stiffening sleeve (see annotated Fig. 7-8 above) element 350 and elements 380/390).
In regards to claim 4:
The device of claim 3, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist teaches, wherein the continuous non-elastic structure (Fig. 7 elements 370 and 360) is fixedly coupled to the proximal end (Fig. 10 elements 370/380 considered fixedly coupled to the proximal end through elements 530, 510, 420, 450, and 480. Para. 32 “The preferred means of attachment is by insertion through a bore 460 in the spindle 450, and the proximal tips 470 and 480 of the steering wires 360 and 370, respectively, are bent to prevent retraction through the bore 460.”).
In regards to claim 5:
The device of claim 3, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist teaches, wherein the continuous non-elastic structure is removably coupled to the proximal end ((Fig. 10 elements 370/380 considered fixedly coupled to the proximal end through elements 530, 510, 420, 450, and 480. Para. 32 “The preferred means of attachment is by insertion through a bore 460 in the spindle 450, and the proximal tips 470 and 480 of the steering wires 360 and 370, respectively, are bent to prevent retraction through the bore 460.”. The wires can be unbent to facilitate removal of the coupling for maintenance or sterilization).
In regards to claim 6:
The device of claim 3, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist teaches, wherein the continuous non-elastic structure (Fig. 7 elements 360/370) is fixedly coupled to the distal end (Fig. 8 elements 380/390 Para. 23 “FIG. 1. The steering wires 360 and 370 are attached to the distal end of the lead string 350 by solder, adhesive, spot welds or the like, such as at welds 380 and 390”).
In regards to claim 7:
The device of claim 3, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist teaches, wherein the continuous non-elastic structure (Fig. 7 elements 360/370).
Lundquist teaches the invention except for the continuous non-elastic structure is removably coupled to the distal end. It would have been obvious to one of ordinary skill in the art to make the continuous non-elastic structure removable from the distal end to facilitate replacement of the steering wires. Making something separable or removable is considered within the level of one or ordinary skill in the art provided there is reason to do so. See MPEP 2114.04.
In regards to claim 8:
The device of claim 1, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist in view of Roychowdhury teaches, wherein the continuous structure is coupled to the procedural tool (Roychowdhury teaches attaching the removable procedural tool to the distal end (distal end according to Lundquist, proximal according to Roychowdhury) of the catheter which would be Fig. 7 element 340 of Lundquist. Therefore elements 360/370 would be coupled to the procedural tool through elements 380/390, 350 and stiffening sleeve), is coupled to the connector (Fig. 10 elements 420 considered to be the connector. Figs. 7, 10 elements 370/360 considered coupled to element 420 through element 450), and extends through at least a portion of the tubular member (Figs. 7-10 elements 360/370 within the channel).
See Claim 1 for combination and motivation to combine.
In regards to claim 9:
The device of claim 1, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Roychowdhury teaches, wherein the procedural tool is at least one of a compliant balloon or a longitudinally moveable member (Balloon Figs. 1-2 element 14).
See Claim 1 for combination and motivation to combine.
In regards to claim 14:
The device of claim 1, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist teaches, further comprising a housing having a fastener for receiving and holding the tubular member (Figs. 7, and 9-10 element 530).
Claim(s) 10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al. (US 5,195,968) in view of Roychowdhury et al. (US 2002/0103473 A1) further in view of Bonnette et al. (US 2003/0088194 A1).
In regards to claim 10:
The device of claim 1, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.Lundquist in view of Roychowdhury does not explicitly teach the connector as claimed. Bonnette teaches, wherein the connector is at least one of a Y-connector and a T- connector (Fig. 10 element 108, and subcomponents 111, 141, and 140).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify connector body taught by Lundquist with removable balloon taught by Roychowdhury, to include the inflation/evacuation system taught by Bonnette. This would have been motivated by measuring the pressure so as not to rupture or dislodge the removable balloon unexpectedly, as well as improve control over the pressure of the removable balloon. 
In regards to claim 12:
The device of claim 1, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist in view of Roychowdhury does not explicitly teach the syringe as claimed. Bonnette teaches, further comprising a syringe for adjusting a pressurization through the tubular member (Fig. 10 elements 98a-c).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify connector body taught by Lundquist with removable balloon taught by Roychowdhury, to include the inflation/evacuation system taught by Bonnette. This would have been motivated by measuring the pressure so as not to rupture or dislodge the removable balloon unexpectedly, as well as improve control over the pressure of the removable balloon.
In regards to claim 13:
The device of claim 12, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist in view of Roychowdhury does not explicitly teach the handle as claimed. Bonnette teaches, further comprising a handle encasing the connector (Figs. 18-19, elements 153 and 151. Para. 55 “Once secured, a compatible bottom cover housing 153 is joined with top housing 151 to form the final housing 150, also shown in FIG. 19.”) and having a viewing window showing a position of the syringe (Fig. 18-19 openings of element 151 and 153 from which syringe plunger rod ends protrude. Considered a window as it is an opening allowing the plunger rod ends to protrude. Considered to show the position of the syringes as the user can determine the where on the device the plunger is. Further considered to show relative level of syringe fill between empty and full as the user can view the position of the syringe plunger rod and estimate the position of the plunger rod within the syringe from the portion exposed out of the viewing window).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify connector body taught by Lundquist with removable balloon taught by Roychowdhury, to include the inflation/evacuation system taught by Bonnette. This would have been motivated by measuring the pressure so as not to rupture or dislodge the removable balloon unexpectedly, as well as improve control over the pressure of the removable balloon.

In regards to claim 15:
The device of claim 14, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist in view of Roychowdhury does not explicitly teach the fitting as claimed. Bonnette teaches, further comprising a fitting coupling the connector to the tubular member (Fig. 10 element 60.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify connector body taught by Lundquist with removable balloon taught by Roychowdhury, to include the inflation/evacuation system taught by Bonnette. This would have been motivated by measuring the pressure so as not to rupture or dislodge the removable balloon unexpectedly, as well as improve control over the pressure of the removable balloon.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al. (US 5,195,968) in view of Roychowdhury et al. (US 2002/0103473 A1) further in view of Howell (US 2011/0196341 A1).
In regards to claim 11:
The device of claim 1, taught by Lundquist in view of Roychowdhury as described in parent claim rejection.
Lundquist in view of Roychowdhury does not explicitly teach the indicator membrane as claimed. Howell teaches, further comprising an indicator membrane on the connector (Figs. 1a-2a element 48 and subcomponents thereof. Paras. 30-31 “The indicator 48 is bi-positional in the present embodiment and is biased inward to a first position, which corresponds to the internal bolster balloon 30 being in a deflated state, as shown in FIG. 1A. In this first position, a first surface 50 of the indicator 48 is visible, as best seen in FIG. 1B. In particular, the indicator first surface 50 includes a first indicium 52 thereon, which in the present embodiment includes coloring of the first surface. In one embodiment, the color of the first indicium 52 is red, but any color may be used. Also, the first indicium 52 in other embodiments can include other designs, patterns, symbols, letters, numbers, etc. In one embodiment, the shape, position, or other configuration of the indicator itself may serve as a sufficient indicium. [0031] The indicator 48 is configured such that it is pushed and folded outward to a second position via fluid pressure acting thereon (via the connecting lumen 42) when the internal bolster balloon 30 is inflated, as is shown in FIG. 2A. Movement of the indicator 48 to the second position causes a second surface 54 of the indicator 48 to be visible through the cavity 44, as shown in FIG. 2B”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the catheter taught by Lundquist with the removable balloon taught by Roychowdhury to include the indicator membrane taught by Howell. This would have been motivated by reducing practitioner errors. Have an indicator to inform the practitioner if the balloon is inflated or not reduced the potential for the practitioner to attempt to move the device with the balloon inflated and thus damage tissue or release tissue into the patient’s lumens.

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al. (US 5,195,968) in view of Bonnette et al. (US 2003/0088194 A1).
In regards to claim 16:
A system comprising: a flexible tubular member (See annotated Fig. 7-8 below, Fig. 7 element 320) having a proximal end (Fig. 10 element 330), a distal end (Fig. 7 element 340), and channel extending substantially between the proximal end and the distal end (see annotated Fig. 7-8 below, channel houses elements 360 and 370 from distal to proximal ends); an elongated non-elastic tether (Fig. 7 elements 370 and 360)  situated within the channel of the tubular member  and secured at one end to the distal end of the member (Fig. 8 elements 380 and 390. Col 71-8 “The steering wires 360 and 370 are attached to the distal end of the lead string 350 by solder, adhesive, spot welds or the like, such as at welds 380 and 390” considered secured at one end to the distal end of the member through elements 380/390, 350 and the stiffening sleeve), such that when the tether is held in tension, the tether acts to minimize the tubular member from deviating from a neutral state (Fig 7 elements 370 and 360 are considered fully capable of minimizing the tubular members deviation from a neutral state when held in tension as they are “steering wires” designed to hold whichever position, within their range of motion, the operator chooses to hold them in. Elements 370 and 360 considered to always be under a minimum balanced tension when the device position is held, and will move the tubular member right or left when the tensions between elements 360 and 370 are imbalanced. Col 8:15-20 “wherein rearward tension is placed on the steering wire 370 (represented by the right-facing arrow)”).

    PNG
    media_image1.png
    350
    456
    media_image1.png
    Greyscale

Lundquist does not appear to explicitly teach the procedural tool or mechanism as claimed. Bonnette teaches, a procedural tool coupled to the distal end of the tubular member (Fig. 2 element 32), a connector coupled to the proximal end of the tubular member (Fig. 10 element 108); and a mechanism coupled to the connector for applying positive or negative pressure to the tubular member (Fig. 10 elements 98a-c).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the catheter taught by Lundquist to include the balloon and inflation/evacuation system taught by Bonnette. This would have been motivated by increasing the variety of treatments the catheter taught by Lundquist could be used for.

In regards to claim 17:
The system of claim 16, taught by Lundquist in view of Bonnette as described in parent claim rejection.
Lundquist teaches, wherein the continuous structure (Fig. 7 elements 370/360) is coupled to the proximal end (Figs. 8-9, elements 370 and 380 considered coupled to proximal end via elements 530, 510, 420 and 450) and the distal end of the tubular member (coupled to tubular member through stiffening sleeve (see annotated Fig. 7-8 above) element 350 and elements 380/390).
In regards to claim 18:
The system of claim 16, taught by Lundquist in view of Bonnette as described in parent claim rejection.
Bonnette teaches, wherein the procedural tool is at least one of a compliant balloon or a longitudinally moveable member (Fig. 2 element 32).
See claim 16 above for combination and motivation to combine.
In regards to claim 20:
Lundquist teaches, a method for operating a catheter device, the method comprising: providing a catheter device for insertion into a lumen (Fig. 7 element 320), the catheter device comprising: a tubular member with a channel extending from a proximal end to a distal end (See annotated Fig. 7-8 below, elements 350, 360, and 360 housed within this channel from proximal to distal ends); and a continuous non-elastic structure (Fig. 7 elements 370/360), situated within the channel of the tubular member (Fig. 7 elements 370/360), the continuous non-elastic structure configured to alter the mechanical behavior of the tubular member (abstract “One or more steering wires is affixed at the distal ends thereof to the lead spring. The steering wires extend through the steering shaft to the controller, and the steering apparatus of the controller is used to place tension on one or both of the steering wires. The attachment of the distal ends of the steering wires to the lead spring may be opposite one another or may be offset for providing greater maneuverability.”); wherein the continuous non-elastic structure within the tubular member substantially limits elongation of the tubular member during removal (Fig. 7 elements 360 and 370 considered fully capable of substantially limiting elongation of the tubular member through their coupling with the tubular member’s distal end through elements 380/390, 350, and stiffening sleeve (see annotated Fig. 7-8 below).
  
    PNG
    media_image1.png
    350
    456
    media_image1.png
    Greyscale

Lundquist does not appear to explicitly teach the procedure as claimed. Bonnette teaches, inserting the tubular member into the lumen; performing a procedure by pressurizing or depressurizing the tubular member; and removing the tubular member from the lumen (Para. 2 “More specifically, the present invention relates to a gas inflation/evacuation system for selectively and repeatedly inflating an occlusion balloon and crimping the proximal end of a guidewire during an occlusion procedure.”, para. 3 “In each of these vascular medical procedures, a very flexible guidewire is routed through the patient's vascular system to a desired treatment location and then a catheter that includes a device on the distal end appropriate for the given procedure is tracked along the guidewire to the treatment location.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the catheter taught by Lundquist to include the balloon and inflation/evacuation system taught by Bonnette. This would have been motivated by increasing the variety of treatments the catheter taught by Lundquist could be used for.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al. (US 5,195,968) in view of Bonnette et al. (US 2003/0088194 A1), further in view of Howell (US 2011/0196341 A1).
In regards to claim 19:
The system of claim 18, taught by Lundquist in view of Bonnette as described in parent claim rejection.
Lundquist in view of Bonnette does not appear to explicitly teach the indicator membrane as claimed. Howell teaches, further comprising an indicator membrane coupled to the connector to reflect the positive or negative pressure being applied to the compliant balloon (Figs. 1a-2a element 48 and subcomponents thereof. Paras. 30-31 “The indicator 48 is bi-positional in the present embodiment and is biased inward to a first position, which corresponds to the internal bolster balloon 30 being in a deflated state, as shown in FIG. 1A. In this first position, a first surface 50 of the indicator 48 is visible, as best seen in FIG. 1B. In particular, the indicator first surface 50 includes a first indicium 52 thereon, which in the present embodiment includes coloring of the first surface. In one embodiment, the color of the first indicium 52 is red, but any color may be used. Also, the first indicium 52 in other embodiments can include other designs, patterns, symbols, letters, numbers, etc. In one embodiment, the shape, position, or other configuration of the indicator itself may serve as a sufficient indicium. [0031] The indicator 48 is configured such that it is pushed and folded outward to a second position via fluid pressure acting thereon (via the connecting lumen 42) when the internal bolster balloon 30 is inflated, as is shown in FIG. 2A. Movement of the indicator 48 to the second position causes a second surface 54 of the indicator 48 to be visible through the cavity 44, as shown in FIG. 2B”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the catheter taught by Lundquist with the balloon and inflation/evacuation system taught by Bonnette to include the indicator membrane taught by Howell. This would have been motivated by giving the practitioner a quick reference for if the balloon is inflated or deflated. The pressure gauge taught by Bonnette will tell the pressure inside the balloon but will not tell the practitioner if the balloon is inflated or not without considered the pressure within the body that the balloon is trying to exceed. The baseline pressure of the body is roughly atmospheric pressure thus the indicator membrane once it pops out shows quickly that the balloon as exceeded this pressure and is inflated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783